DETAILED ACTION
Receipt of Arguments/Remarks filed on November 1 2022 is acknowledged. Claims 3-4, 6, 9, 14-17, 19-21, 23-24, 26-27, 29-30, 32, 34, 38-69 and 71-102 were/stand cancelled. Claims 1 and 35 were amended. Claims 1-2, 5, 7-8, 10-13, 18, 22, 25, 28, 31, 33, 35-37 and 70 are pending. Claims 18, 22, 25, 31, 33, 37 and 70  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3 2022. Claims 1-2, 5, 7-8, 10-13, 28 and 35-36 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The amendments filed November 1 2022 are sufficient to overcome the rejection of claim 35 under 35 USC 112(b).  The amendment removes the dependency of claim 35 upon claim 1 thereby clarifying the structure. 

New and Modified Rejections Necessitated by the Amendments 
Filed November 1 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-8, 10-13, 28 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claims 1 and 35 introduce new matter as the claims recite the limitation: "payload scaffolding molecule is monomeric”.   There is no support in the specification for this limitation. The limitation of:  the genus of the payload scaffolding molecule is monomeric was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses specific payload scaffolding molecules which are monomeric such as acetylacetone, EDTA, etc. but also discloses polymeric payload scaffolding molecules such as poly(amidoamine).  There is no guidance in the specification to select the genus of the payload scaffolding molecule being monomeric and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments except to state that the proposed amendments can be found in the instant specification.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites as one of the species for the payload scaffolding molecule to be poly(amidoamine).  However, claim 7 depends from claim 1 which recites the payload scaffolding molecule is monomeric.  Claim 7 fails to further limit as poly(amidoamine) is not monomeric.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-8, 10-13, 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (WO2005113128A1) in view of Carbone-Howell et al. (Biomacromolecules, 2014).
Applicant Claims
	The instant application claims a particulate delivery system, comprising:
a) an extracted yeast cell wall particle comprising an internal space; and 
(b) a pro-payload molecule comprising, 
(i) a payload molecule; and
 (ii) a payload scaffolding molecule operably linked to the payload molecule through a cleavable chemical linker, wherein the payload scaffolding molecule is monomeric, wherein the linker is cleavable by chemical or enzymatic hydrolysis, wherein the pro-payload molecule is at least partially enclosed within the internal space of the extracted yeast cell wall particle thereby forming the particulate delivery system.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Franklin et al. is directed to compositions containing a hollow glucan particle or a cell wall particle encapsulating a terpene component and methods of making and using them (see claim 1).  The hollow glucan particle or cell wall particle is a yeast cell wall which is from a yeast extract manufacturing process (claims 3 and 5-8).  Terpenes include carvacrol and eugenol (claim 12).  Particles known include SAF-Mannan and Nutrex.  These particles comprise 25-35% beta 1,3-glucan and are suitable material for terpene loading (page 10, lines 19-31).  Based on qualitative loading at the single terpene level tested, SAF Mannan appears to be the best with Nutrex second.  Suspensions were prepared with the surfactant Tween 80 (page 43).  The composition can be suspended or dissolved in water (claims 40-41).  It is commented that providing sustained release of the terpene may be desirable (page 57).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Franklin et al. teaches a terpene component, Franklin et al. does not teach a payload scaffolding molecule (EDTA as elected) operably linked to the payload molecule (terpene) through a chemical linker (ester as elected).  However, this deficiency is cured by Carbone-Howell et al. 
	Carbone-Howell et al. is directed to poly(anhydride-esters) (PAEs) comprised exclusively of naturally occurring antimicrobials and EDTA.  It is taught that antimicrobials are physically mixed into formulations to prevent bacterial growth.  The sustained release of these bioactive compounds can naturally preserve consumer products thereby increasing shelf life (page 1889, last paragraph).  Chemical incorporation of bioactive into a biodegradable polymer backbone has multiple advantages (e.g. higher drug loading, sustained release, tunable release rates and geometry depending on desired application over physical incorporation methods (page 1890, left column, second paragraph).  Scheme 1 shows antimicrobials thymol, carvacrol and eugenol connected to EDTA via an ester bond (compound 3).  Scheme 2 shows the hydrolytic degradation scheme of the antimicrobial containing PAEs into free antimicrobial and EDTA.  It was found that the free phenolic antimicrobials and EDTA were released in a control manner (1894, conclusions).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al. and Carbone-Howell et al. and incorporate EDTA and carvacrol or eugenol in the hollow glucan particles of Franklin et al. via bonding of the acid group the beta glucan.  One skilled in the art would have been motivated to chemically incorporate compound 3 of Carbone-Howell et al. in order to provide for the controlled release of the antimicrobial as taught by Carbone-Howell et al.  Since Franklin et al. suggests that controlled release may be utilized and suggests the same antimicrobials (terpenes) as Carbone-Howell et al. there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al. and Carbone-Howell et al. and utilize SAF Mannan as the hollow glucan particles.  One skilled in the art would have been motivated to utilize these particles as they appeared to be the best at single terpene loading as taught by Franklin et al.  These particles contain 25-35% beta 1,3-glucan as taught by Franklin et al. reading on instant claim 8.  
	Regarding claim 36, a surfactant (Tween) or suspending the particles in water are both taught by Franklin et al.  Either of these embodiments read on the instantly claimed pharmaceutically acceptable excipient.  

Claims 1-2, 5, 7-8, 10-13, 28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (WO2005113128A1) in view of Carbone-Howell et al. (Biomacromolecules, 2014), Abrao et al. (Chem Biol Drug Des, 2015) and Al-Bakri et al. (Journal of Applied Microbiology, 2009).  
Applicant Claims
The instant application claims a particulate delivery system, comprising:
a) an extracted yeast cell wall particle comprising an internal space; and 
(b) a pro-payload molecule comprising, 
(i) a payload molecule; and
 (ii) a payload scaffolding molecule operably linked to the payload molecule through a cleavable chemical linker, wherein the payload scaffolding molecule is monomeric, wherein the linker is cleavable by chemical or enzymatic hydrolysis, wherein the pro-payload molecule is at least partially enclosed within the internal space of the extracted yeast cell wall particle thereby forming the particulate delivery system.
	This rejection is based on the interpretation that the payload molecule and payload scaffolding are separate from the yeast cell wall particle.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Franklin et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Franklin et al. does not teach the terpene chemically linked to EDTA.  However, this deficiency is cured by Abrao et al., Al-Bakri et al. and Carbone-Howell et al.
	The teachings of Carbone-Howell et al. are set forth above.  Diacids were prepared by the reaction of EDTA dianhydride with the appropriate antimicrobial (page 1891, left column, polymer precursor (3) synthesis).  
	Abrao et al. is directed to the synthesis and biological evaluation of new eugenol mannich bases as promising antifungal agents.  Scheme 1 shows various ester derivatives of Eugenol.  The derivatives are made from various anhydrides (page 461, right column).  
	Al-Bakri et al. is directed to the assessment of the antibacterial and antifungal activities of aspirin, EDTA and aspirin-EDTA combination and their effectiveness as antibiofilm agents.  EDTA is reported to possess a broad-spectrum antimicrobial activity towards some planktonic and biofilm cultures.  One of the main effects of EDTA is its antimicrobial activity enhancement of some antibiotics against planktonic and biofilm cultures.  It was postulated that the weak antimicrobial activity of aspirin might be potentiated upon combination with EDTA (page 280, right column).  Synergistic antimicrobial activity of aspirin-EDTA against all tested microorganisms is shown in table 2.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al., Carbone-Howell et al., Abrao et al. and Al-Bakri et al. and utilize the eugenol-EDTA diacids in the hollow glucan particles of Franklin et al.  One skilled in the art would have been motivated to utilize this compound as the state of the art recognizes the use of eugenol ester derivatives as taught by Abrao et al.  EDTA has broad-spectrum antimicrobial activity and can potentiate the antimicrobial activity of other compounds as taught by Al-Bakri et al.  Therefore, one skilled in the art would have been motivated to utilize the eugenol-EDTA derivative in the invention of Franklin et al. to provide for more broad-spectrum antimicrobial activity.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al., Carbone-Howell et al., Abrao et al. and Al-Bakri et al.  and utilize SAF Mannan as the hollow glucan particles.  One skilled in the art would have been motivated to utilize these particles as they appeared to be the best at single terpene loading as taught by Franklin et al.  These particles contain 25-35% beta 1,3-glucan as taught by Franklin et al. reading on instant claim 8.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al., Carbone-Howell et al., Abrao et al. and Al-Bakri et al. and utilize a kit for glucan cell wall particle and the terpene active.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.  Since different terpenes can be utilized, it would have been obvious to package the terpenes separately to formulate different particles with different terpenes depending on what is desired.
	Regarding claim 36, a surfactant (Tween) or suspending the particles in water are both taught by Franklin et al.  Either of these embodiments read on the instantly claimed pharmaceutically acceptable excipient.  

Response to Arguments
Applicants’ arguments filed November 1 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) the instant claims recite the payload scaffolding molecule is monomer and the liker is cleavable by chemical or enzymatic hydrolysis.  It is argued that Carbone-Howell teaches large polymers of EDTA.  
Regarding Applicants’ first argument, Carbone-Howell teaches that chemical incorporation of bioactive into a biodegradable polymer backbone has multiple advantages (e.g. higher drug loading, sustained release, tunable release rates and geometry depending on desired application over physical incorporation methods).  Compound 3 of Carbone-Howell is a diacid which would allow for easy incorporation (i.e. chemical bond for incorporation into the beta glucans of the particle).  Compound 3 is a monomeric molecule with the payload molecule attached.  
Applicants argue that (2) the release of the linked bioactive microbial molecules of Carbone-Howell occur via spontaneous anhydride and ester boned hydrolysis.  
Regarding Applicants second argument, the bond between the EDTA and the terpene is an ester bond which was what was elected.  Eugenol and EDTA are specifically claimed.  Therefore structurally, the same compound is taught.  Carbone-Howell clearly teaches that the bond between the EDTA and the eugenol is cleavable.  Since the instant claims are directed to a product, the prior art need not teach the exact same cleavage.  Nonetheless since the same bond is taught, the compound is clearly capable of being cleaved in the same manner.  As indicated above, the instant claims are directed to the product, the time for release or cleavage is neither part of the claim and is directed to the product in use.  Neither of which structurally change the linkage between the eugenol and EDTA taught in the prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7-8, 10-13, 28 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10638750 in view of Carbone-Howell et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a particulate delivery system, comprising:
a) an extracted yeast cell wall particle comprising an internal space; and 
(b) a pro-payload molecule comprising, 
(i) a payload molecule; and
 (ii) a payload scaffolding molecule operably linked to the payload molecule through a cleavable chemical linker, wherein the payload scaffolding molecule is monomeric, wherein the linker is cleavable by chemical or enzymatic hydrolysis, wherein the pro-payload molecule is at least partially enclosed within the internal space of the extracted yeast cell wall particle thereby forming the particulate delivery system.
Patent ‘750 claims a composition comprising a glucan particle or cell wall particle from which the soluble components have been removed, said particle encapsulating a terpene component, wherein the glucan particle or cell particle comprises a hollow central cavity suitable for encapsulating the terpene component, wherein the lipid content of the glucan particle or cell wall particle is 5% w/w or greater with respect to the weight of the glucan particle or the cell wall particle, and wherein the glucan particle or cell wall particle has been autolyzed prior to encapsulating the terpene.  Yeast cell walls are claimed.  Yeast extract manufacturing process is claimed.  Eugenol Is claimed.  Surfactant is claimed.  Carvacrol is claimed.  
While Patent ‘750 claims a terpene component, Patent ‘750 does not claim a payload scaffolding molecule (EDTA as elected) operably linked to the payload molecule (terpene) through a chemical linker (ester as elected).  However, this deficiency is cured by Carbone-Howell et al. 
Carbone-Howell et al. is directed to poly(anhydride-esters) (PAEs) comprised exclusively of naturally occurring antimicrobials and EDTA.  It is taught that antimicrobials are physically mixed into formulations to prevent bacterial growth.  The sustained release of these bioactive compounds can naturally preserve consumer products thereby increasing shelf life (page 1889, last paragraph).  Chemical incorporation of bioactive into a biodegradable polymer backbone has multiple advantages (e.g. higher drug loading, sustained release, tunable release rates and geometry depending on desired application over physical incorporation methods (page 1890, left column, second paragraph).  Scheme 1 shows antimicrobials thymol, carvacrol and eugenol connected to EDTA via an ester bond.  Scheme 2 shows the hydrolytic degradation scheme of the antimicrobial containing PAEs into free antimicrobial and EDTA.  It was found that the free phenolic antimicrobials and EDTA were released in a control manner (1894, conclusions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘750 and Carbone-Howell et al. and incorporate EDTA and carvacrol or eugenol in the hollow glucan particles of Patent ‘750.  One skilled in the art would have been motivated to chemically incorporate compound 3 of Carbone-Howell et al. via the acid group to the glucan in order to provide for the controlled release of the antimicrobial as taught by Carbone-Howell et al.  

Claims 1-2, 5, 7-8, 10-13, 28 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10638750 in view of Carbone-Howell et al., Abrao et al. and Al-Bakri et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘750 claims are set forth above.  
Patent ‘750 does not teach the terpene chemically linked to EDTA.  However, this deficiency is cured by Abrao et al., Al-Bakri et al. and Carbone-Howell et al.
	The teachings of Carbone-Howell et al. are set forth above.  Diacids were prepared by the reaction of EDTA dianhydride with the appropriate antimicrobial (page 1891, left column, polymer precursor (3) synthesis).  
	Abrao et al. is directed to the synthesis and biological evaluation of new eugenol mannich bases as promising antifungal agents.  Scheme 1 shows various ester derivatives of Eugenol.  The derivatives are made from various anhydrides (page 461, right column).  
	Al-Bakri et al. is directed to the assessment of the antibacterial and antifungal activities of aspirin, EDTA and aspirin-EDTA combination and their effectiveness as antibiofilm agents.  EDTA is reported to possess a broad-spectrum antimicrobial activity towards some planktonic and biofilm cultures.  One of the main effects of EDTA is its antimicrobial activity enhancement of some antibiotics against planktonic and biofilm cultures.  It was postulated that the weak antimicrobial activity of aspirin might be potentiated upon combination with EDTA (page 280, right column).  Synergistic antimicrobial activity of aspirin-EDTA against all tested microorganisms is shown in table 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘750, Carbone-Howell et al., Abrao et al. and Al-Bakri et al. and utilize the eugenol-EDTA diacids in the hollow glucan particles of Patent ‘750.  One skilled in the art would have been motivated to utilize this compound as the state of the art recognizes the use of eugenol ester derivatives as taught by Abrao et al.  EDTA has broad-spectrum antimicrobial activity and can potentiate the antimicrobial activity of other compounds as taught by Al-Bakri et al.  Therefore, one skilled in the art would have been motivated to utilize the eugenol-EDTA derivative in the invention of Patent ‘750 to provide for more broad-spectrum antimicrobial activity.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘750, Carbone-Howell et al., Abrao et al. and Al-Bakri et al. and utilize a kit for glucan cell wall particle and the terpene active.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.  Since different terpenes can be utilized, it would have been obvious to package the terpenes separately to formulate different particles with different terpenes depending on what is desired.

Claims 1-2, 5, 7-8, 10-13, 28 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10729130 in view of Carbone-Howell et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.
	Patent ‘130 claims a nematocidal composition comprising a hollow glucan particle encapsulating a terpene component, wherein the terpene component is an active agent, and wherein the hollow glucan particle has a β-1,3-glucan content from 24% to 35% w/w.  Terpenes claimed include carvacrol, eugenol and geraniol.  The hollow glucan particles are yeast cell walls.  Extract manufacturing process is claimed. Water is claimed.  Surfactants are claimed.
While Patent ‘130 claims a terpene component, Patent ‘130 does not claim a payload scaffolding molecule (EDTA as elected) operably linked to the payload molecule (terpene) through a chemical linker (ester as elected).  However, this deficiency is cured by Carbone-Howell et al. 
	The teachings of Carbone-Howell et al. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘130 and Carbone-Howell et al. and incorporate EDTA and carvacrol or eugenol in the hollow glucan particles of Patent ‘130.  One skilled in the art would have been motivated to chemically incorporate compound 3 of Carbone-Howell et al. via the acid group to the glucan in order to provide for the controlled release of the antimicrobial as taught by Carbone-Howell et al.  

Claims 1-2, 5, 7-8, 10-13, 28 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10729130 in view of Carbone-Howell et al., Abrao et al. and Al-Bakri et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
The teachings of Patent ‘130 are set forth above.  
Patent ‘130 does not teach the terpene chemically linked to EDTA.  However, this deficiency is cured by Abrao et al., Al-Bakri et al. and Carbone-Howell et al.
	The teachings of Carbone-Howell et al., Abrao et al. and Al-Bakri et al. are set forth above.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘130, Carbone-Howell et al., Abrao et al. and Al-Bakri et al. and utilize the eugenol-EDTA diacids in the hollow glucan particles of Patent ‘130.  One skilled in the art would have been motivated to utilize this compound as the state of the art recognizes the use of eugenol ester derivatives as taught by Abrao et al.  EDTA has broad-spectrum antimicrobial activity and can potentiate the antimicrobial activity of other compounds as taught by Al-Bakri et al.  Therefore, one skilled in the art would have been motivated to utilize the eugenol-EDTA derivative in the invention of Patent ‘130 to provide for more broad-spectrum antimicrobial activity.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘130, Carbone-Howell et al., Abrao et al. and Al-Bakri et al. and utilize a kit for glucan cell wall particle and the terpene active.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.  Since different terpenes can be utilized, it would have been obvious to package the terpenes separately to formulate different particles with different terpenes depending on what is desired.

Response to Arguments
Applicants’ arguments filed November 1 2022 have been fully considered but they are not persuasive. 
Applicants argue that the claims of the ‘750 and ‘130 patent do not recite the presence of a payload scaffolding molecule and cleavable linker.  It is argued that Carbone-Howell teaches away from a monomeric payload scaffolding molecule by discloses that polymers are better suited as a scaffold.
Regarding Applicants’ first argument, while Carbone-Howell teaches the benefits of polymer, the examiner cannot agree that Carbone-Howell teaches away from the instant claims.  Compound 3 of Carbone-Howell is a monomeric payload scaffolding.  This compound possesses carboxylic acids.  Therefore, reaction of this molecule with the beta glucans of the particle would result in controlled release of the terpene.  The instant claims do not exclude the terpene and the payload scaffolding molecule (EDTA) from being reacted with the polymeric particle of the beta glucan.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616